DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 3/30/2021 are acknowledged and accepted.
     The amendments to Claims 1-4, 6-10, 12 in the submission filed 3/30/2021 are acknowledged and accepted.
     The cancellation of Claim 5 in the submission filed 3/30/2021 is acknowledged and accepted.
     In view of the amendments made to the claims above, the objections to the claims in Section 5 of the Office Action dated 11/5/2020 are respectfully withdrawn.  Further, the 35 U.S.C. 112(b) rejections in Section 7 of the Office Action dated 11/5/2020 are respectfully withdrawn.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 12-13 of the submission, filed 3/30/2021, with respect to the rejections in Sections 10, 14 of the submission filed 11/5/2020, have been fully considered and are persuasive.  The rejections in Sections 10, 14 of the submission filed 11/5/2020 have been withdrawn. 

Allowable Subject Matter
     Claims 1-4, 6-17 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a relay optical system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, a diffractive optical element is disposed between the object-side lens and the image-side lens.  Claims 6-17 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 2 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a relay optical system as generally set forth in Claim 2, the system including, in combination with the features recited in Claim 2, at least one cemented lens out of the plurality of cemented lenses includes three lenses, a medium of each of the three lenses is different, and one of the three lenses is a first lens, and in a rectangular coordinate system in which a horizontal axis is set to be vdLA and a vertical axis is set to be θgFLA, when a straight line expressed by θgFLA = α x vdLA + βLA is set, where α = -0.00163, θgFLA and vdLA of a medium of the first lens are included in an area determined by 0.64 < βLA, vdLA < 50, where θgFLA denotes a partial dispersion ratio (ngLA - nFLA) / (nFLA - nCLA) of the medium of the first lens, vdLA denotes Abbe number (ndLA -1) / (nFLA - nCLA) for the medium of the first lens, and ndLA, nCLA, nFLA, and ngLA denote refractive indices of the medium of the first lens for a d-line, a C-line, an 
     Claim 4 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a relay optical system as generally set forth in Claim 4, the system including, in combination with the features recited in Claim 4, at least one cemented lens out of the plurality of cemented lenses includes two lenses, a medium of each of the two lenses is different, and one of the two lenses is a second lens, the cemented lens which includes the second lens has an aspheric surface, and the following conditional expressions are satisfied: 1.4 ≤ ndLB ≤ 1.6, 70 ≤ vdLB ≤ 100, where ndLB, nCLB, and nFLB denote refractive indices of the second lens for a d-line, a C-line, and an F-line respectively, and vdLB denotes Abbe number (ndLB - 1) / (nFLB - nCLB) for a medium of the second lens.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/8/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872